United States Court of Appeals
                        For the First Circuit


Nos. 12-2364, 12-2367

                            UNITED STATES,

                               Appellee,

                                  v.

                        WENDELL RIVERA-RUPERTO,
                         a/k/a Arsenio Rivera,

                         Defendant, Appellant.


                             ERRATA SHEET

          The opinion for this Court issued January 13, 2017 is
amended as follows:

     On page 25, line 10: change "5-years" to "5-years'"

     On page 26, line 5: change "35-years" to "35-years'"

     On page 37, footnote 21, line 9: change "aff'd" to "aff'd"




                                 - 1 -